Martin, J.
All the questions presented by the appellant in this case arose and were considered by this court in Beattys v. Town of Solon, 19 N. Y. Supp. 37, except that relating to the effect of seals or wafers having been attached to the bonds held by the respondent. Thus the only question we need at all consider in this case is whether the fact that, after the bonds were issued, wafer seals were, by a stranger, attached to the bonds opposite the names of the officers signing them, rendered them void, so that the respondent was not entitled to recover from the coupons attached. This question has been quite fully discussed both by the court of appeals and this court in Town of Solon v. Williamsburgh Sav. Bank, 35 Hun, 1, 114 N. Y. 122, 21 N. E. Rep. 168, and any further discussion of it at this time seems unnecessary. We are of the opinion that, under the circumstances disclosed by the evidence, the affixing of seals did not invalidate the bonds, and constituted no valid defense to this aeffbn. Hence the decision in this case should be governed by the opinion in the case of Beattys v. Town of Solon. Judgment affirmed, with costs. All concur.